DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10, 12, 13, 15-17, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1).
Consider claims 1 and 22:
	Gilmartin discloses a method for identifying a low performing radio branch at a radio transceiver device comprising N radio branches, wherein the method being performed by the radio transceiver device (see Fig. 1 and paragraph 0038-0039, where Gilmartin describes an invention for an RF combiner 12 that includes a plurality of transmit paths 22; see Fig. 2 and paragraph 0046, where Gilmartin describes that a particular transmit paths 22 may be adjusted to compensate for its insertion loss to ensure that the signal level at the output of the particular transmit paths 22 is the same as that at the output of the other transmit paths 22), the method comprising: 
transmitting a reference signal for at least some of the N radio branches in a respective test, wherein the reference signal in each test is transmitted according to a test configuration, and wherein the test configuration specifies that during each test the reference signal is mapped to only one of the N radio branches such that in test k, where k=1, .  . . , N, the reference signal is only transmitted from radio branch k (see paragraphs 0026 and 0088-0089, where Gilmartin describes that the RF combiner 12 is calibrated, and transmitting a signal of known level along one of the plurality of transmit paths for the calibration);
receiving at least one report from another radio transceiver device relating to measurements made by said another radio transceiver device on the reference signal transmitted for said at least some of the N radio branches (see Fig. 8 and paragraph 0089, where Gilmartin describes that an external measuring device 132 is connected to one of the plurality of test ports of the RF combiner 12, the external measuring device 132 makes a measurement of the power of the signal in the transmit path 22; see paragraph 0091, where Gilmartin describes that the power measurement taken by the external measuring device 132 is correlated with an internal power measurement); and 
identifying which of the N radio branches is the low performing one by mapping information of the measurements in the at least one received report to the test configuration (see paragraph 0092, where Gilmartin describes that the correlated measurement value is stored to be used as a target, the RF combiner 12 is set to the same configuration as used in the initial calibration, and the signal is transmitted with power level used in the initial calibration, if the power level measured is not equal to the target stored power level, the transmit path 22 can be adjusted until the target power level is achieved). 
	Gilmartin does not explicitly disclose: respective test period.  
	Olgaard teaches: respective test period (see paragraph 0069, where Olgaard describes a plurality of transmit signal paths in a digital communication test system in which only one transmit signal path is connected at a time; see paragraph 0075, where Olgaard describes connecting one transmit signal path during a first time interval, and connecting another transmit signal path during a second time interval).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: respective test period, as taught by Olgaard to modify the method of Gilmartin in order to allow a substantial increase in testing throughput, as discussed by Olgaard (see paragraph 0013).
Consider claim 25:
	Gilmartin discloses a method for identifying a low performing radio branch at a radio transceiver device comprising N radio branches, wherein the method being performed by the radio transceiver device (see Fig. 1 and paragraph 0038-0039, where Gilmartin describes an invention for an RF combiner 12 that includes a plurality of transmit paths 22; see Fig. 2 and paragraph 0046, where Gilmartin describes that a particular transmit paths 22 may be adjusted to compensate for its insertion loss to ensure that the signal level at the output of the particular transmit paths 22 is the same as that at the output of the other transmit paths 22), the method comprising: 
transmitting a reference signal for at least some of the N radio branches in a respective test, wherein the reference signal in each test is transmitted according to a test configuration, and wherein the test configuration specifies that during each test the reference signal is mapped to only one of the N radio branches such that in test k, where k=1, .  . . , N, the reference signal is only transmitted from radio branch k (see paragraphs 0026 and 0088-0089, where Gilmartin describes that the RF combiner 12 is calibrated, and transmitting a signal of known level along one of the plurality of transmit paths for the calibration);
receiving at least one report from another radio transceiver device relating to measurements made by said another radio transceiver device on the reference signal transmitted for said at least some of the N radio branches (see Fig. 8 and paragraph 0089, where Gilmartin describes that an external measuring device 132 is connected to one of the plurality of test ports of the RF combiner 12, the external measuring device 132 makes a measurement of the power of the signal in the transmit path 22; see paragraph 0091, where Gilmartin describes that the power measurement taken by the external measuring device 132 is correlated with an internal power measurement); and 
identifying which of the N radio branches is the low performing one by mapping information of the measurements in the at least one received report to the test configuration (see paragraph 0092, where Gilmartin describes that the correlated measurement value is stored to be used as a target, the RF combiner 12 is set to the same configuration as used in the initial calibration, and the signal is transmitted with power level used in the initial calibration, if the power level measured is not equal to the target stored power level, the transmit path 22 can be adjusted until the target power level is achieved). 
	Gilmartin does not explicitly disclose: respective test period, and a non-transitory computer-readable storage medium comprising computer code. 
	Olgaard teaches: respective test period (see paragraph 0069, where Olgaard describes a plurality of transmit signal paths in a digital communication test system in which only one transmit signal path is connected at a time; see paragraph 0075, where Olgaard describes connecting one transmit signal path during a first time interval, and connecting another transmit signal path during a second time interval) and a non-transitory computer-readable storage medium comprising computer code (see paragraph 0063, where Olgaard describes implementation using one or more appropriately programmed processors).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: respective test period and a non-transitory computer-readable storage medium comprising computer code, as taught by Olgaard to modify the method of Gilmartin in order to allow a substantial increase in testing throughput, as discussed by Olgaard (see paragraph 0013).
Consider claims 2 and 24:
	Gilmartin in view of Olgaard discloses the invention according to claims 1 and 22 above. Gilmartin discloses: only one single reference signal is transmitted during each test period (see Fig. 1 and paragraph 0089, where Gilmartin describes that a signal generator 14 generates a signal of known output level, an appropriate transmit path 22 is selected and enabled such that a signal path exists between the signal generator 14 and the external measuring device 132). 
Consider claim 3:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: there are simultaneous transmissions of more than one reference signal, each of which being mapped to a corresponding one of the radio branches (see Fig. 1 and paragraph 0038, where Gilmartin describes that inputs of the plurality of transmit paths 22 are connected to outputs of a splitter 20; see paragraph 0009, where Gilmartin describes that the splitter splits a signal received from a signal generator into a plurality of signals which can be transmitted to the plurality of devices via the transmit paths to permit simultaneous testing of multiple wireless devices). 
Consider claim 6:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: obtaining an indication of at least one of: network performance for said another radio transceiver device being above a network performance threshold value, Doppler spread for a radio propagation channel between the radio transceiver device and said another radio transceiver device being below a Doppler spread threshold value, downlink performance for the radio transceiver device being below a downlink performance threshold value, and uplink performance in one of the radio branches being more than an uplink performance threshold value worse than the uplink performance in another of the radio branches, and wherein the reference signal is transmitted in response to having obtained the indication, wherein when to transmit the reference signal is based on the indication, or to which another radio transceiver device to 
reference signal is based on the indication (see Fig. 2 and paragraph 0092, where Gilmartin describes that the signal generator 14 is used to transmit a signal with the known power level, if the power level measured by the external device is not equal to the target stored power level, the fine level control 40 of the transmit path 22 can be adjusted to adjust the path loss of the transmit path until the target power level is achieved). 
Consider claim 7:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: each reference signal is a reference signal for radio branch testing (see paragraph 0089, where Gilmartin describes that a signal of known level is transmitted along one of the plurality of transmit paths for test measurement). 
Consider claim 10:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: the at least one report is indicative of measurements of the reference signals, and wherein the measurements are at least one of: measurements of received power, channel quality indicator (CQI) measurements, zero-power CQI measurements, and frequency-selective CQI measurements (see Fig. 8 and paragraph 0089, where Gilmartin describes that the external measurement device 132 can make a measurement of the power of the signal in the transmit path 22). 
Consider claim 12:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: determining, from the at least one report and when the measurements are of received see paragraph 0024, where Gilmartin describes a power sensor for measuring the power of a signal output, a threshold detector for detecting whether the power of the signal output meets a predetermined threshold)  
Consider claim 13:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: switching off the identified radio branch (see paragraph 0051, where Gilmartin describes that a transmit path can be disabled).
	Gilmartin does not specifically disclose: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight factor for each of the remaining radio branches. 
	Olgaard teaches: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight factor for each of the remaining radio branches (see paragraph 0008, where Olgaard describes each branch signal is multiplied by a weight factor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight factor for each of the remaining radio branches, as taught by Olgaard to modify the method of Gilmartin in order to improve the sensitivity, as discussed by Olgaard (see paragraph 0008).
Consider claim 15:
see paragraph 0007, where Gilmartin describes that a communication path can be selectively enabled and disabled).
Consider claim 16:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: switching off the receive radio branch paired with the identified radio branch (see paragraph 0007, where Gilmartin describes that a receive path can be selectively disabled). 
Consider claim 17:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin discloses: repeating, without switching off the identified radio branch and only for the identified radio branch, said transmitting, said receiving, and said identifying, in order to re-evaluate if the identified radio branch still is to be switched off (see paragraph 0113, where Gilmartin describes that the receive path could be disabled and the measurement repeated). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 3 above, and further in view of Athley (US 2015/0333884 A1).
Consider claim 4:
	Gilmartin in view of Olgaard discloses the method according to claim 3 above. Gilmartin does not specifically disclose: each reference signal is transmitted in its own frequency sub-band. 
see paragraph 0060, where Athley describes reference signals are simultaneously transmitted, one reference signal may be transmitted in a first frequency sub-band, and another reference signal may be transmitted in a second frequency sub-band).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each reference signal is transmitted in its own frequency sub-band, as taught by Athley to modify the method of Gilmartin in order to provide efficient beam forming, as discussed by Athley (see paragraph 0010).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 1 above, and further in view of Ribeiro et al (US 2019/0069218 A1).  
Consider claim 5:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin does not specifically disclose: the reference signal is transmitted at regular time intervals. 
 	Ribeiro teaches: a reference signal is transmitted at regular time intervals (see paragraph 0042, where Ribeiro describes that one reference signal may be transmitted at regular time intervals in a downlink transmission opportunity).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signal is transmitted at regular time intervals, as taught by Ribeiro to modify the method of Gilmartin in order to provide a flexible transmission scheme, as discussed by Ribeiro (see paragraph 0039).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 7 above, and further in view of Li et al (US 2017/0134130 A1).  
Consider claim 8:
	Gilmartin in view of Olgaard discloses the method according to claim 7 above. Gilmartin does not specifically disclose: as many CSI-RS resources as there are radio branches are allocated in a discovery reference signal (DRS). 
 	Li teaches: as many CSI-RS resources as there are radio branches are allocated (see paragraph 0101, where Li describes that CSI-RS resources are allocated to each group of antenna units).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: as many CSI-RS resources as there are radio branches are allocated in a discovery reference signal (DRS), as taught by Li to modify the method of Gilmartin in order to improve measurement accuracy, as discussed by Li (see paragraph 0101).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 1 above, and further in view of Kim et al (US 2016/0227425 A1).  
Consider claim 9:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin does not specifically disclose: a zero-power reference signal is alternatingly or simultaneously transmitted with the reference signal in each radio branch. 
see paragraph 0130, where Kim describes a base station that transmits zero power CSI-RS and non-zero power CSI-RS simultaneously).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a zero-power reference signal is alternatingly or simultaneously transmitted with the reference signal in each radio branch, as taught by Kim to modify the method of Gilmartin in order to provide clear channel assessment, as discussed by Kim (see the Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 1 above, and further in view of Sharma et al (US 2014/0140293 A1).
Consider claim 11:
	Gilmartin in view of Olgaard discloses the method according to claim 1 above. Gilmartin does not specifically disclose: transmitting configuration information to said another radio transceiver device, wherein the configuration information specifies at least one of: how said another radio transceiver device is to measure the reference signal, and how said another radio transceiver device is to report the measurements made by said another radio transceiver device on the reference signal. 
	Sharma teaches: transmitting configuration information to another radio transceiver device, wherein the configuration information specifies at least one of: how said another radio transceiver device is to measure reference signal, and how said another radio transceiver device is to report the measurements made by said another radio transceiver device on the reference see paragraph 0077, where Sharma describes a base station transmits a CSI-RS configuration information to a mobile device to identify the measurements to be performed by the mobile device, and to identify how the results of the measurements should be reported to the base station)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting configuration information to said another radio transceiver device, wherein the configuration information specifies at least one of: how said another radio transceiver device is to measure the reference signal, and how said another radio transceiver device is to report the measurements made by said another radio transceiver device on the reference signal, as taught by Sharma to modify the method of Gilmartin in order to allow efficient selective configuration, as discussed by Sharma (see paragraph 0083).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin (US 2013/0250781 A1) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 13 above, and further in view of Moritz et al (US 8,843,463 B2).  
Consider claim 14:
	Gilmartin in view of Olgaard discloses the method according to claim 13 above. Gilmartin does not specifically disclose: transmitting configuration information to said another radio transceiver device about the new weight factors having been determined. 
 	Moritz teaches: transmitting configuration information to another radio transceiver device about new weight factors having been determined (see col. 15. Lines 14-16, where Moritz describes transmitting the content associated with new weight value to a receiver).
before the effective filing date of the claimed invention to include: transmitting configuration information to said another radio transceiver device about the new weight factors having been determined, as taught by Moritz to modify the method of Gilmartin in order to enable more efficient distribution of information to users, as discussed by Moritz (see col. 2, lines 1-2).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LIHONG YU/Primary Examiner, Art Unit 2631